  Case 15-20421         Doc 41     Filed 12/04/18 Entered 12/04/18 12:22:32              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-20421
         EMMA CALDWELL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/11/2015.

         2) The plan was confirmed on 08/25/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/10/2018.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-20421        Doc 41       Filed 12/04/18 Entered 12/04/18 12:22:32                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,442.48
       Less amount refunded to debtor                             $15.00

NET RECEIPTS:                                                                                     $7,427.48


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,951.96
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $320.52
    Other                                                                    $55.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,327.48

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
A/R Concepts                     Unsecured         200.00           NA              NA            0.00       0.00
A/R Concepts                     Unsecured         100.00           NA              NA            0.00       0.00
A/R Concepts                     Unsecured         100.00           NA              NA            0.00       0.00
A/R Concepts                     Unsecured         100.00           NA              NA            0.00       0.00
A/R Concepts                     Unsecured          50.00           NA              NA            0.00       0.00
A/R Concepts                     Unsecured          50.00           NA              NA            0.00       0.00
A/R Concepts                     Unsecured          50.00           NA              NA            0.00       0.00
A/R Concepts                     Unsecured          50.00           NA              NA            0.00       0.00
A/R Concepts                     Unsecured          50.00           NA              NA            0.00       0.00
A/R Concepts                     Unsecured          50.00           NA              NA            0.00       0.00
AUTOMOTIVE CREDIT CORP           Secured        2,600.00       6,510.63        6,510.63      2,464.36     635.64
AUTOMOTIVE CREDIT CORP           Unsecured      3,910.00            NA              NA            0.00       0.00
CFM GROUP                        Unsecured         795.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         925.00      3,032.80        3,032.80           0.00       0.00
COMMONWEALTH EDISON              Unsecured         877.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured      1,728.00            NA              NA            0.00       0.00
HBLC                             Unsecured      1,435.20            NA              NA            0.00       0.00
Jvdb Asc                         Unsecured      2,854.00            NA              NA            0.00       0.00
LINCOLN TECH INSTITUTE           Unsecured      3,623.00       4,427.10        4,427.10           0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00       0.00
MRC RECEIVABLES CO               Unsecured      1,166.66            NA              NA            0.00       0.00
NATIONAL ACCOUNT SERVICES        Unsecured          98.00           NA              NA            0.00       0.00
NICOR GAS                        Unsecured      1,300.00       1,119.40        1,119.40           0.00       0.00
NORTHSIDE COMMUNITY FEDERAL      Unsecured         552.00        552.00          552.01           0.00       0.00
PINNACLE CREDIT SERVICE          Unsecured         847.00           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         524.00        524.34          524.34           0.00       0.00
SIERRA AUTO FINANCE              Unsecured      5,232.00       5,237.40        5,237.40           0.00       0.00
SIR FINANCE CO                   Unsecured      2,442.00       2,891.11        2,891.11           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-20421        Doc 41     Filed 12/04/18 Entered 12/04/18 12:22:32                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal        Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid           Paid
SW CREDIT SYSTEMS INC          Unsecured      1,728.00              NA           NA             0.00         0.00
TSI 980                        Unsecured         212.00             NA           NA             0.00         0.00
US DEPT OF ED GREAT LAKES      Unsecured     11,493.00       11,731.39     11,731.39            0.00         0.00
US DEPT OF ED GREAT LAKES      Unsecured      8,588.00         9,199.65     9,199.65            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                   $0.00
      Mortgage Arrearage                                      $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                             $6,510.63          $2,464.36                 $635.64
      All Other Secured                                       $0.00              $0.00                   $0.00
TOTAL SECURED:                                            $6,510.63          $2,464.36                 $635.64

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00                $0.00
       Domestic Support Ongoing                               $0.00                 $0.00                $0.00
       All Other Priority                                     $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $38,715.20                    $0.00                $0.00


Disbursements:

       Expenses of Administration                              $4,327.48
       Disbursements to Creditors                              $3,100.00

TOTAL DISBURSEMENTS :                                                                           $7,427.48




UST Form 101-13-FR-S (09/01/2009)
  Case 15-20421         Doc 41      Filed 12/04/18 Entered 12/04/18 12:22:32                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
